DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/15/21 is acknowledged.
It is noted that claim 94 depends from claim 91 and so properly belongs in Group I; claim 94 was misidentified as belonging to Group II in the Restriction Requirement 1/13/21.
Claims 92 and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/21.
Claims 84-91 and 94 are under examination.

Information Disclosure Statement
The information disclosure statements which have been fully struck through fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they do not comply with the formal requirements of 37 CFR 1.98, such as inclusion of a column which provides a space for the examiner’s initials or identifying applications by inventor.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Nevertheless, Examiner appreciates the disclosure of these potentially relevant applications.

Claim Interpretation
The fragment of claim 86 is one “consisting of” amino acid residues 25-44 of SEQ ID NO: 1. “Consisting of” is generally closed-type language, excluding any additional elements not specified in the claim (MPEP §2111.03). However, the claim also recites “optionally linked to a carrier”.
Thus, the claim is interpreted as a fragment:
Consisting of amino acid residues 25-44 of SEQ ID NO: 1, or
Consisting of amino acid residues 25-44 of SEQ ID NO: 1 plus a carrier.
This is not deemed indefinite as these are two concrete embodiments and one of skill in the art would readily recognize when a fragment falls outside the metes and bounds of this claim.
	It is further noted that the broadest reasonable interpretation of “carrier” does not include simply appending additional tau residues, e.g., the fragment plus carrier does not encompass full length tau. Paragraph 94 discusses various carriers representative of the genus, none of them being additional tau residues. Further, the specification clearly draws a distinction between the immunogen and the carrier, e.g., the last sentence of paragraph 94.

Claim Objections
Claim 85 is objected to because of the following informalities:  “screening induces” should be “screening induced”. Further, residues should be listed in ascending order (N->C direction), i.e., 33-38.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 94 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 94 depends from claim 91; however, the claim limitations are all identical to those already set forth by claim 91.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 84-86, 90-91, and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29).
Instant amino acid residues 25-44 of tau (SEQ ID NO: 1) is DQGGYTMHQDQEGDTDAGLK.
Instant amino acid residues 33-38 of tau (SEQ ID NO: 1) is QDQEGD.
	Sigurdsson teaches immunizing a non-human animal with various tau fragments to induce antibodies and screening those antibodies using the same peptide sequence to determine the antibody’s binding site. See example 9, where balb/c mice (a non-human animal) was immunized using either Tau386-408 or Tau 260-271, both linked to carriers, and then screening was performed by using those same tau fragments without the KLH carrier to determine which antibodies produced would bind within the desired epitope, i.e., screening the antibodies to identify an antibody binding those amino acids. While Sigurdsson reduces to actual practice the method of identifying antibodies that bind certain epitopes for these two fragments (386-408 and 260-271), Sigurdsson also teaches the methods are amenable to substitution with other immunogens (table 2), including Tau 1-30 and 30-60; note that these residues are the same as in instant SEQ ID NO: 1, with 1-30 being MAEPRQEFEVMEDHAGTYGLGDRKDQGGYT and TMHQDQEGDTDAGLKESPLQTPTEDGSEEPG, respectively, where the underlined portions represent the instant residues 24-44 of SEQ ID NO: 1.
	Thus, Sigurdsson teaches the method with the exception that Sigurdsson does not explicitly screen for antibodies binding within residues 24-44 of SEQ ID NO: 1.
	Regarding claim 84, nevertheless one of ordinary skill in the art would have found the instant claims an obvious variation of the method of Sigurdsson. Immunizing a non-human animal, such as a mouse, with a peptide in order to elicit antibodies was a well-known and widely used technique to produce antibodies at the time of the invention, as was using a peptide of interest to screen for antibodies which bind that peptide. Sigurdsson represents what was common in the art: that there is a need to produce antibodies, such as for those reasons disclosed in Sigurdsson, and immunizing a mouse using 
	In summary, the instant claim uses standard, predictable, well-established methods for antibody screening at the time of the invention, differing only in the binding site being screened for. However:
the need to produce tau antibodies was recognized in the art, 
using tau fragments to both induce and screen for those antibodies was an identified, predictable solution, 
the fragment used by the instant claims is a native fragment selected from the finite number of fragments which could be generated from native tau, 
using any such fragment to induce and screen for antibody binding would have been reasonably expected to identify any antibodies produced which also bound the fragment
Sigurdsson explicitly teaches the N-terminal residues 1-60, specifically 30-60, are immunogenic, leading one to this subset of tau residues, and
One of ordinary skill in the art could have pursued the known immunization methods using other potential tau fragments, e.g., 25-44, with a reasonable expectation of success in inducing and identifying antibodies which bind these amino acids.

	Regarding claim 85, the claim differs only in the recitation of a smaller range of residues to be screened for binding: 33-38. However, these residues remain identical to those of the tau disclosed in Sigurdsson and represent one of the finite fragments that tau could produce, including one of the finite fragments in the 30-60 range explicitly disclosed by Sigurdsson. Screening for antibodies which bind these residues would have been obvious for the same reasons as above.
	Regarding claim 86, Sigurdsson screens for antibodies which bind certain residues of tau using tau fragments consisting of those residues as above, including the instant “optional carrier” in the form of KLH. Selecting these known residues of tau to screen for antibodies which bind those residues would have been obvious as above, such as by representing a choice from a finite, predictable list.
	Regarding claim 90, as above, Sigurdsson identified a need: to use immunogenic tau fragments to produce antibodies which bind those fragments (residues). Sigurdsson further teaches that an additional purpose was to investigate whether or not these produced antibodies could treat Alzheimer’s disease (paragraph 82, 86, 90). Sigurdsson also teaches the use of a non-human transgenic animal expressing a tau transgene: paragraph 104 notes that “studies were performed in the transgenic (Tg) JNPL3 P301L mouse model; note that P301L refers to the tau transgene (paragraph 104 “mice expressing mutant (P301L) tau”). Sigurdsson uses these animals to determine if potential therapeutic agents are capable of inhibiting or delaying signs or symptoms of Alzheimer’s disease; see Example 8, wherein passive immunotherapy—administering antibodies to the subject—prevented tau pathology associated motor decline (paragraph 134). Significantly, Example 8 highlighting the therapeutic value of antibody administration is followed immediately by Example 9, which is the immunization procedure using other tau fragments discussed above, further supporting the conclusion that Sigurdsson recognized the need to produce additional anti-tau antibodies and teaches the instant method for doing so, differing only in the particular epitope being screened for. This would have guided the ordinary artisan possessed of ordinary creativity (MPEP §2141(II)(C)) to find the instantly claimed epitope obvious as articulated above.
	Regarding claims 91 and 94, Sigurdsson teaches that antibodies can be made by isolating the polynucleotides encoding the heavy and light chains, cloning these into suitable expression vectors (synthesizing) and transfecting these vectors into host cells such that the host cells generate the 
	Therefore, claims 84-86, 90-91, and 94 would have been obvious.

Claims 84-91 and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Ladner (form 892).
Claims 84-86, 90-91, and 94 as well as the teachings of Sigurdsson are discussed above and would have been obvious for the reasons articulated. Sigurdsson uses a peptide of the same sequence for both immunizing the animal as well as screening for binding in order to identify antibodies which bind the sequence; Sigurdsson does not teach screening using the techniques of instant claims 87-89.
Nevertheless, one of ordinary skill in the art at the time of the invention would have found using established epitope mapping techniques obvious. Alanine scanning, using overlapping peptides, and using deletion mutants were all common, well-studied methods of identifying antibody binding sites at the time of the invention.
Regarding claim 87, Ladner teaches that “linear epitopes are often found by synthesizing a series of overlapping peptides, each having part of the amino-acid sequence of the [antigen] and measuring which bind the [antibody]”.
Regarding claim 88, Ladner teaches identifying an antibody epitope “using a series of deletion mutants”. As such, this represents an obvious technique known to the ordinary artisan for screening antibodies.
Regarding claim 89, Ladner teaches “one can alanine scan the domain found to carry the epitope by large fragment mapping” (p.5). Ladner notes that, with alanine scanning, if all screened antibodies lose binding, the mutations has prevented the protein from folding, however, if only some lose binding, then “the mutation is in the epitopes of those [antibodies]”.
Therefore, claims 84-91 and 94 would have been obvious.

Claims 84-91 and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Akassoglou (US 20100216703; form 892).
Claims 84-86, 90-91, and 94 as well as the teachings of Sigurdsson are discussed above and would have been obvious for the reasons articulated. Sigurdsson uses a peptide of the same sequence for both immunizing the animal as well as screening for binding in order to identify antibodies which bind the sequence; Sigurdsson does not teach screening using the techniques of instant claims 87-89.
Nevertheless, one of ordinary skill in the art at the time of the invention would have found using established epitope mapping techniques obvious. Alanine scanning, using overlapping peptides, and using deletion mutants were all common, well-studied methods of identifying antibody binding sites at the time of the invention.
Akassoglou is also concerned with mapping binding sites. Akassoglou teaches using a peptide array of overlapping peptides (paragraph 137), a series of deletion mutants (paragraph 137), and alanine scanning mutagenesis (paragraph 137). A teaching that these are successful means of identifying a binding site would have made using such techniques for their same purpose to identify the binding sites of tau antibodies obvious.
Therefore, claims 84-91 and 94 would have been obvious.

Claims 84-86, 90-91, and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Barascuk (WO 2013004717; IDS 1/8/20 FOR citation 32).
Claims 84-86, 90-91, and 94 as well as the teachings of Sigurdsson are discussed above and would have been obvious for the reasons articulated. Additionally, Barascuk teaches antibodies with specificity to certain tau amino acid sequences. In particular, Barascuk teaches antibodies (immunological binding partners) that may have specific binding affinity for the C-terminus of QDQEGD (SEQ ID NO: 233). This is identical to instant amino acid residues 33-38 of tau (SEQ ID NO: 1). Thus, it is maintained that selecting a particular fragment of tau to use as a screening peptide would have been obvious as the 
Therefore, claims 84-86, 90-91, and 94 would have been obvious.

Claims 84-91 and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Barascuk (WO 2013004717; IDS 1/8/20 FOR citation 32) and further in view of Ladner.
The combination of Sigurdsson and Barascuk makes obvious the method of immunizing a non-human animal with the indicated tau fragment as described above. Ladner makes obvious using various epitope mapping techniques as discussed above.
Therefore, claim 84-91 and 94 would have been obvious.

Claims 84-91 and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Barascuk (WO 2013004717; IDS 1/8/20 FOR citation 32) and further in view of Akassoglou (US 20100216703).
The combination of Sigurdsson and Barascuk makes obvious the method of immunizing a non-human animal with the indicated tau fragment as described above. Akassoglou makes obvious using various epitope mapping techniques as discussed above.
Therefore, claim 84-91 and 94 would have been obvious.

Conclusion
	The instant application is a properly filed divisional of 14/776724, now US 10501531. While the restriction requirement was withdrawn for any claim containing all the limitations of an allowed claim in that application, no such claim is currently pending in this application. As such, the instant application is protected from a non-statutory double patenting rejection (35 USC 121) over US 10501531.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20080076145 (Cummings)
US 20050132424 (Lowe)
US 20050114912 (Botas)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649